DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    186
    425
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 09/10/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Nonstatutory Obviousness type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 7,335,799 B2 and US 7,812,199 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of present application are drawn to a method of lowering LDL cholesterol in a human by administering orally to a human an effective amount of the following compound:

    PNG
    media_image2.png
    70
    295
    media_image2.png
    Greyscale
, wherein the human has the recited conditions. 
The claims of US 7,335,799 B2 are drawn to the recited generic formula I and also recited its species in the dependent claims. Applicants’ recited compound is embraced in the genus of US patent and the dependent claims recited applicants compound. 
The claims of US 7,812,199 B2 are drawn to the recited compounds. Applicants’ compound is recited in the claim 1. 
So, the product is common in both cases. The difference is that the claims of US patent do not recite the method limitations in the claims. However, the specification of US patents disclosed its benefits in treating lowering LDL cholesterol.
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claims are obvious over the claims of US patent. 
II. Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 8,497,301, US 9,000,041, US 9,624,152, US 10,118,881 and US 10,941,095. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of present application are drawn to a method of lowering LDL cholesterol in a human by administering an effective amount of the following compound:

    PNG
    media_image2.png
    70
    295
    media_image2.png
    Greyscale
. 
The claims of US 8,497,301 B2 are drawn to a method of lowering LDL levels by administering the recited compound in the claims to a patient. The recited compound is same in both cases. The difference is that the claims of US patent are broad with respect to mode of administration, whereas instant claims are limited to oral administration. However, the oral administration is embraced in the genus of administration in the claims of US patent. 
US 9,000.041 are drawn to a method for treating dyslipidemia or cardiovascular disease by administering to a patient by the recited compound of formula I. Applicants compound falls within the scope of compound of formula I. The dependent claims recite applicants’ compound. The difference is that the instant claims are drawn to a method of lowering LDL cholesterol, whereas the claims of US patent are drawn to method for treating dyslipidemia. The definition of dyslipidemia is the imbalance of lipids such as cholesterol, low-density lipoprotein cholesterol, (LDL-C), triglycerides, and high-density lipoprotein (HDL). So, applicants’ method of lowering LDL cholesterol falls within the scope of claims of US patent. 
The claims of US 9,624,152 B2 are drawn to a method of inhibiting sterol synthesis in a patient by administering the recited compound of formula I. Applicants compound falls within the scope of compound of formula I. The dependent claims recite applicants’ compound. The difference is that the instant claims are drawn to a method of lowering LDL cholesterol, whereas the claims of US patent are drawn to method of inhibiting sterol synthesis. Dependent claims teach oral administration of the recited compound. The cholesterol is a sterol. So, the scope of instant claims overlap with the claims of US patent. 
The claims of US 10,118,881 B2 are drawn to a method for treating dyslipidemia or hypercholesterolemia in a human patient by oral administering the recited compound of formula I. The difference is that the instant claims are drawn to a method of lowering LDL cholesterol, whereas the claims of US patent are drawn to dyslipidemia or hypercholesterolemia. The definition of dyslipidemia is the imbalance of lipids such as cholesterol, low-density lipoprotein cholesterol, (LDL-C), triglycerides, and high-density lipoprotein (HDL). The hypercholesterolemia is nothing but high cholesterol. So, applicants’ method of lowering LDL cholesterol falls within the scope of claims of US patent.
US 10,941,095 B2 are drawn to a method of lowering LDL cholesterol by administering to a patient by the recited compound of formula I. Applicants compound falls within the scope of compound of formula I. The dependent claims recite applicants’ compound and also oral administration. The difference is that the claims of US patent are broad in nature with respect to the compound, whereas claims of present application is limited to the recited compound. However, the dependent claims of US patent recite applicants compound, and so, the scope of instant claims falls within the scope of US patent claims. 
The difference, however, does not constitute a patentable distinct, because of overlap of the scope of subject matter, in the claims of US patents and instant claims, and therefore obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658